 

Exhibit 10.11

 

INNOVATE BIOPHARMACEUTICALS INC.

 

2015 STOCK INCENTIVE PLAN

 

1.Purpose

 

The purpose of this 2015 Stock Incentive Plan (the “Plan”) of Innovate
Biopharmaceuticals Inc., a Delaware corporation (the “Company”), is to advance
the interests of the Company’s stockholders by enhancing the Company’s ability
to attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to align their
interests with those of the Company’s stockholders. Except where the context
otherwise requires, the term “Company” includes the Company’s present or future
parent or subsidiary corporations as defined in Sections 424(e) or (f) of the
Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”) and other business ventures (including, without
limitation, any joint venture or limited liability company) in which the Company
has a controlling interest, as determined by the Board of Directors of the
Company (the “Board”).

 

2.Eligibility

 

All of the Company’s employees, officers, directors, and individual consultants
and advisors (each a “Service Provider”) are eligible to receive options,
restricted stock, restricted stock units and other stock-based awards (each, an
“Award”) under the Plan. Each person who receives an Award under the Plan is
deemed a “Participant.”

 

3.Administration and Delegation

 

(a)          Administration by Board of Directors. The Plan shall be
administered by the Board. The Board shall have authority to grant Awards and to
adopt, amend and repeal such administrative rules, guidelines and practices
relating to the Plan as it shall deem advisable. The Board may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent it shall deem expedient to carry the Plan
into effect and it shall be the sole and final judge of such expediency. All
decisions by the Board shall be made in the Board’s sole discretion and shall be
final and binding on all persons having or claiming any interest in the Plan or
in any Award. No director or person acting pursuant to the authority delegated
by the Board shall be liable for any action or determination relating to or
under the Plan made in good faith.

 

(b)          Appointment of Committees. To the extent permitted by applicable
law, the Board may delegate any or all of its powers under the Plan to one or
more committees or subcommittees of the Board (a “Committee”). All references in
the Plan to the “Board” shall mean the Board or a Committee of the Board to the
extent that the Board’s powers or authority under the Plan have been delegated
to such Committee.

 

   

 

 

4.Stock Available for Awards.

 

(a)          Subject to adjustment under Section 8, Awards may be made under the
Plan for up to 3,600,000 shares of the common stock of the Company (the “Common
Stock”). If any Award expires or is terminated, surrendered or canceled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the original issuance price pursuant to a contractual repurchase
right) or results in any Common Stock not being issued, the unused Common Stock
covered by such Award shall again be available for the grant of Awards under the
Plan. Further, shares of Common Stock tendered to the Company by a Participant
to exercise an Award shall be added to the number of shares of Common Stock
available for the grant of Awards under the Plan. However, in the case of
Incentive Stock Options (as hereinafter defined), the foregoing provisions shall
be subject to any limitations under the Code. Shares issued under the Plan may
consist in whole or in part of authorized but unissued shares or treasury
shares.

 

(b)          Substitute Awards. In connection with a merger or consolidation of
an entity with the Company or the acquisition by the Company of property or
stock of an entity, the Board may grant Awards in substitution for any options
or other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan. Substitute Awards shall not count against the overall
share limit set forth in Section 4(a), except as may be required by reason of
Section 422 and related provisions of the Code.

 

5.Stock Options

 

(a)          General. The Board may grant options to purchase Common Stock
(each, an “Option”) and determine the number of shares of Common Stock to be
covered by each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option, or portion of an Option, which is not
intended to be or fails to qualify as an Incentive Stock Option (as hereinafter
defined) shall be designated a “Nonstatutory Stock Option.”

 

(b)          Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of the Company and any other
entities the employees of which are eligible to receive Incentive Stock Options
under the Code, and shall be subject to and shall be construed consistently with
the requirements of Section 422 of the Code. A Participant who owns more than
10% of the total combined voting power of all classes of outstanding stock of
the Company shall not be eligible for the grant of an Incentive Stock Option
unless (i) the exercise price is at least 110% of the Fair Market Value (as
defined below) on the date the Option is granted and (ii) such Incentive Stock
Option by its terms is not exercisable after the expiration of five years from
the date the Option is granted. The Company shall have no liability to a
Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or for
any action taken by the Board pursuant to Section 9(g), including without
limitation the conversion of an Incentive Stock Option to a Nonstatutory Stock
Option.

 

(c)          Exercise Price. The Board shall establish the exercise price of
each Option and specify such exercise price in the applicable option agreement.
The exercise price shall be not less than 100% of the Fair Market Value on the
date the Option is granted unless the Board specifically determines that the
exercise price is intended to be less than such Fair Market Value, in which case
the option agreement shall contain provisions complying with Section 409A of the
Code; provided that if the Board approves the grant of an Option with an
exercise price to be determined on a future date, the exercise price shall be
not less than 100% of the Fair Market Value on such future date. The term “Fair
Market Value” shall mean, as of a given date: (i) if the Common Stock is listed
on a national securities exchange, the last sale price of the Common Stock in
the principal trading market for the Common Stock on such date; (ii) if the
Common Stock is not listed on a national securities exchange, but is traded in
the over-the counter market, the closing bid price for the Common Stock on such
date, as reported by the OTC Bulletin Board or the National Quotation Bureau,
Incorporated or similar publisher of such quotations; or (iii) if the Common
Stock is not listed on a national securities exchange or traded in the
over-the-counter market, such price as shall be determined by (or in a manner
approved by) the Board in good faith and in compliance with applicable
provisions of the Code and the regulations issued thereunder.

 

 2 

 

 

(d)           Duration of Options. Each Option shall be exercisable at such
times and subject to such terms and conditions as the Board may specify in the
applicable option agreement.

 

(e)           Exercise of Option. Options may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board
together with payment in full as specified in Section 5(f) for the number of
shares of Common Stock for which the Option is exercised. Shares of Common Stock
subject to the Option will be delivered by the Company following exercise either
as soon as practicable or, subject to such conditions as the Board shall
specify, on a deferred basis (with the Company’s obligation to be evidenced by
an instrument providing for future delivery of the deferred shares at the time
or times specified by the Board).

 

(f)           Payment Upon Exercise. Common Stock purchased upon the exercise of
an Option granted under the Plan shall be paid for as follows:

 

(1)         in cash or by check, payable to the order of the Company;

 

(2)         except as may otherwise be provided in the applicable option
agreement, by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;

 

(3)         when the Common Stock is registered under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and to the extent provided for in
the applicable option agreement or approved by the Board, in its sole
discretion, by delivery (either by actual delivery or attestation) of shares of
Common Stock owned by the Participant valued at their Fair Market Value,
provided (i) such method of payment is then permitted under applicable law, (ii)
such Common Stock, if acquired directly from the Company, was owned by the
Participant for such minimum period of time, if any, as may be established by
the Board in its discretion and (iii) such Common Stock is not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements;

 

(4)         to the extent permitted by applicable law and provided for in the
applicable option agreement or approved by the Board, in its sole discretion, by
(i) delivery of a promissory note of the Participant to the Company on terms
determined by the Board, or (ii) payment of such other lawful consideration as
the Board may determine; or

 

(5)         by any combination of the above permitted forms of payment.

 

 3 

 

 

6.Restricted Stock; Restricted Stock Units

 

(a)          General. The Board may grant Awards entitling recipients to acquire
shares of Common Stock (“Restricted Stock”), subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock to be delivered at the time such
shares of Common Stock vest (“Restricted Stock Units”) (Restricted Stock and
Restricted Stock Units are each referred to herein as a “Restricted Stock
Award”).

 

(b)          Terms and Conditions. The Board shall determine the terms and
conditions of a Restricted Stock Award, including the conditions for repurchase
(or forfeiture) and the issue price, if any.

 

(c)          Additional Provisions Relating to Restricted Stock.

 

(1)         Dividends. Participants holding shares of Restricted Stock will be
entitled to all ordinary cash dividends paid with respect to such shares, unless
otherwise provided by the Board. If any such dividends or distributions are paid
in shares, or consist of a dividend or distribution to holders of Common Stock
other than an ordinary cash dividend, the shares, cash or other property will be
subject to the same restrictions on transferability and forfeitability as the
shares of Restricted Stock with respect to which they were paid. Each dividend
payment will be made no later than the end of the calendar year in which the
dividends are paid to stockholders of that class of stock or, if later, the 15th
day of the third month following the date the dividends are paid to stockholders
of that class of stock.

 

(2)         Stock Certificates. The Company may require that any stock
certificates issued in respect of a Restricted Stock Award shall be registered
in the name of the Participant and be deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). After
the expiration of the applicable restriction periods, upon request of a
Participant or as otherwise determined by the Company, the Company (or such
designee) shall deliver the certificates no longer subject to such restrictions
to the Participant or if the Participant has died, to the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, “Designated Beneficiary” shall mean the
Participant’s then living spouse, or, if none, the Participant’s estate.

 

7.Other Stock-Based Awards

 

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other
Stock-Based Awards”), including without limitation stock appreciation rights and
Awards entitling recipients to receive shares of Common Stock to be delivered in
the future. Such Other Stock-Based Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled. Other
Stock-Based Awards may be paid in shares of Common Stock or cash, as the Board
shall determine. Subject to the provisions of the Plan, the Board shall
determine the conditions of each Other Stock-Based Award, including any purchase
price applicable thereto.

 

 4 

 

 

8.Adjustments for Changes in Common Stock and Certain Other Events

 

(a)          Changes in Capitalization. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, (i) the number and class of securities available
under this Plan, (ii) the number and class of securities and exercise price per
share of each outstanding Option, (iii) the number of shares subject to and the
repurchase price per share subject to each outstanding Restricted Stock Award,
and (iv) the terms of each other outstanding Award shall be equitably adjusted
by the Company (or substituted Awards may be made, if applicable) in the manner
determined by the Board. Without limiting the generality of the foregoing, in
the event the Company effects a split of the Common Stock by means of a stock
dividend and the exercise price of and the number of shares subject to an
outstanding Option are adjusted as of the date of the distribution of the
dividend (rather than as of the record date for such dividend), then an optionee
who exercises an Option between the record date and the distribution date for
such stock dividend shall be entitled to receive, on the distribution date, the
stock dividend with respect to the shares of Common Stock acquired upon such
Option exercise, notwithstanding the fact that such shares were not outstanding
as of the close of business on the record date for such stock dividend.

 

(b)          Change in Control

 

(1)           Definition. Unless otherwise specifically provided in an Award
agreement, a “Change in Control” shall be deemed to have occurred upon the first
to occur of:

 

(i)          any “person” (as such term is used in sections 13(d) and 14(d) of
the Exchange Act) becoming a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing either (A) more than a majority of the voting power of the then
outstanding securities of the Company, or (B) more than a majority of the
aggregate fair market value of the then outstanding securities of the Company;
provided, however, that a Change in Control shall not be deemed to occur as a
result of (x) a transaction in which the Company becomes a subsidiary of another
corporation and in which the stockholders of the Company, immediately prior to
the transaction, will beneficially own, immediately after the transaction,
shares entitling such stockholders to more than majority of all votes to which
all stockholders of the parent corporation would be entitled in the election of
directors, or (y) a transaction in which the person acquires newly issued
securities of the Company in exchange for an investment in the Company; or

 

(ii)         the consummation of either: (A) a merger, share exchange,
consolidation or reorganization of the Company where the stockholders of the
Company, immediately prior to the merger or consolidation, will not beneficially
own, immediately after the merger, share exchange, consolidation or
reorganization, shares entitling such stockholders to either (x) more than a
majority of all votes to which all stockholders of the surviving corporation
would be entitled in the election of directors, or (y) more than a majority of
the aggregate fair market value of then outstanding securities of the Company;
or (B) a sale or other disposition of all or substantially all of the assets of
the Company.

 

 5 

 

 

(2)         Consequences of a Change in Control on Awards Other than Restricted
Stock Awards. In connection with a Change in Control, the Board may take any one
or more of the following actions as to all (or any portion of) outstanding
Awards other than Restricted Stock Awards on such terms as the Board determines:
(i) provide that Awards shall be assumed, or substantially equivalent Awards
shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof) in compliance with the applicable provisions of the Code,
including Code Sections 409A, 422 and 424, (ii) upon written notice to a
Participant, provide that the Participant’s unexercised Options or other
unexercised Awards will terminate immediately prior to the consummation of such
Change in Control unless exercised by the Participant within a specified period
following the date of such notice, (iii) provide that outstanding Awards shall
become exercisable, realizable or deliverable, or restrictions applicable to an
Award shall lapse, in whole or in part prior to or upon such Change in Control,
(iv) in the event of a Change in Control under the terms of which holders of
Common Stock will receive upon consummation thereof a cash payment for each
share surrendered in the Change in Control (the “Acquisition Price”), make or
provide for a cash payment to a Participant equal to the excess, if any, of
(A) the Acquisition Price times the number of shares of Common Stock subject to
the Participant’s Options or other Awards (to the extent the exercise price does
not exceed the Acquisition Price) less (B) the aggregate exercise price of all
such outstanding Options or other Awards and any applicable tax withholdings, in
exchange for the termination of such Options or other Awards, (v) provide that,
in connection with a liquidation or dissolution of the Company, Awards shall
convert into the right to receive liquidation proceeds (if applicable, net of
the exercise price thereof) and (vi) any combination of the foregoing. In taking
any of the actions permitted under this Section 8(b), the Board shall not be
obligated by the Plan to treat all Awards, or all Awards of the same type,
identically.

 

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Change in Control, the Option confers the right to
purchase, for each share of Common Stock subject to the Option immediately prior
to the consummation of the Change in Control, the consideration (whether cash,
securities or other property) received as a result of the Change in Control by
holders of Common Stock for each share of Common Stock held immediately prior to
the consummation of the Change in Control (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Change in Control is not solely common
stock of the acquiring or succeeding corporation (or an affiliate thereof), the
Company may, with the consent of the acquiring or succeeding corporation,
provide for the consideration to be received upon the exercise of Options to
consist solely of common stock of the acquiring or succeeding corporation (or an
affiliate thereof) with equivalent in value (as determined by the Board) to the
per share consideration received by holders of outstanding shares of Common
Stock as a result of the Change in Control.

 

(3)         Consequences of a Change in Control on Restricted Stock Awards. Upon
the occurrence of a Change in Control other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company under each
outstanding Restricted Stock Award shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Change in Control in the same manner and to the
same extent as they applied to the Common Stock subject to such Restricted Stock
Award. Upon the occurrence of a Change in Control involving the liquidation or
dissolution of the Company, except to the extent specifically provided to the
contrary in the instrument evidencing any Restricted Stock Award or any other
agreement between a Participant and the Company, all restrictions and conditions
on all Restricted Stock Awards then outstanding shall automatically be deemed
terminated or satisfied.

 

9.General Provisions Applicable to Awards

 

(a)          Transferability of Awards. Except as the Board may otherwise
expressly determine or provide in an Award, Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant. References to
a Participant, to the extent relevant in the context, shall include references
to authorized transferees.

 

 6 

 

 

(b)           Documentation. Unless otherwise expressly determined by the Board,
each Incentive Stock Option shall be evidenced by a Notice of Incentive Stock
Option and Incentive Stock Option Agreement substantially in the form attached
as Exhibit A, each Nonstatutory Stock Option shall be evidenced by a Notice of
Nonstatutory Stock Option and Nonstatutory Stock Option Agreement substantially
in the form attached as Exhibit B, and each Restricted Stock Award shall be
evidenced by a Summary of Restricted Stock Purchase and Restricted Stock
Purchase Agreement substantially in the form attached as Exhibit C. Each Award
may contain terms and conditions in addition to those set forth in the Plan.

 

(c)           Board Discretion. Except as otherwise provided by the Plan, each
Award may be made alone or in addition or in relation to any other Award. The
terms of each Award need not be identical, and the Board need not treat
Participants uniformly.

 

(d)           Termination of Status. The Board shall determine the effect on an
Award of the disability, death, termination of employment, authorized leave of
absence or other change in the employment or other status of a Participant and
the extent to which, and the period during which, the Participant, or the
Participant’s legal representative, conservator, guardian or Designated
Beneficiary, may exercise rights under the Award.

 

(e)           Withholding. The Participant must satisfy all applicable federal,
state, and local or other income and employment tax withholding obligations
before the Company will deliver stock certificates or otherwise recognize
ownership of Common Stock under an Award. The Company may decide to satisfy the
withholding obligations through additional withholding on salary or wages. If
the Company elects not to or cannot withhold from other compensation, the
Participant must pay the Company the full amount, if any, required for
withholding or have a broker tender to the Company cash equal to the withholding
obligations. Payment of withholding obligations is due before the Company will
issue any shares on exercise or release from forfeiture of an Award or, if the
Company so requires, at the same time as is payment of the exercise price unless
the Company determines otherwise. If provided for in an Award or approved by the
Board in its sole discretion, a Participant may satisfy such tax obligations in
whole or in part by delivery of shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value; provided, however, except as otherwise provided by the Board, that the
total tax withholding where stock is being used to satisfy such tax obligations
cannot exceed the Company’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income). Shares surrendered to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.

 

(f)           Amendment of Award.

 

(1)         The Board may amend, modify or terminate any outstanding Award,
including but not limited to, substituting therefor another Award of the same or
a different type, changing the date of exercise or realization, and converting
an Incentive Stock Option to a Nonstatutory Stock Option, provided that the
Participant’s consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.

 

(2)         The Board may, without stockholder approval, amend any outstanding
Award granted under the Plan to provide an exercise price per share that is
lower than the then-current exercise price per share of such outstanding Award
provided that such amended exercise price is at least equal to the then-current
Fair Market Value. The Board may also, without stockholder approval, cancel any
outstanding award (whether or not granted under the Plan) and grant in
substitution new Awards under the Plan covering the same or a different number
of shares of Common Stock and having an exercise price per share lower than the
then-current exercise price per share of the cancelled award.

 

 7 

 

 

(g)          Conditions on Delivery of Stock. The Company will not be obligated
to deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules,
regulations or contracts of the Company.

 

(h)          Acceleration. The Board may at any time provide that any Award
shall become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be.

 

10.Miscellaneous

 

(a)          No Right To Employment or Other Status. No person shall have any
claim or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

 

(b)          No Rights As Stockholder. Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend or otherwise and the exercise price of
and the number of shares subject to such Option are adjusted as of the effective
date of the stock dividend or split (rather than as of the record date for such
stock dividend or split), then an optionee who exercises an Option between the
record date and the distribution date for such stock dividend or split shall be
entitled to receive, on the distribution date, the stock dividend or split with
respect to the shares of Common Stock acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend or split.

 

(c)          Effective Date and Term of Plan. The Plan shall become effective on
the date on which it is adopted by the Board. No Awards shall be granted under
the Plan after the expiration of 10 years from the earlier of (i) the date on
which the Plan was adopted by the Board or (ii) the date the Plan was approved
by the Company’s stockholders, but Awards previously granted may extend beyond
that date.

 

(d)          Amendment of Plan. The Board may amend, suspend or terminate the
Plan or any portion thereof at any time; provided, however, that if at any time
the approval of the Company’s stockholders is required as to any modification or
amendment under Section 422 of the Code or any successor provision with respect
to Incentive Stock Options, the Board may not effect such modification or
amendment without such approval. Unless otherwise specified in the amendment,
any amendment to the Plan adopted in accordance with this Section 10(d) shall
apply to, and be binding on the holders of, all Awards outstanding under the
Plan at the time the amendment is adopted, provided the Board determines that
such amendment does not materially and adversely affect the rights of
Participants under the Plan.

 

 8 

 

 

(e)          Authorization of Sub-Plans. The Board may from time to time
establish one or more sub-plans under the Plan for purposes of satisfying
applicable blue sky, securities or tax laws of various jurisdictions. The Board
shall establish such sub-plans by adopting supplements to this Plan containing
(i) such limitations on the Board’s discretion under the Plan as the Board deems
necessary or desirable or (ii) such additional terms and conditions not
otherwise inconsistent with the Plan as the Board shall deem necessary or
desirable. All supplements adopted by the Board shall be deemed to be part of
the Plan, but each supplement shall apply only to Participants within the
affected jurisdiction and the Company shall not be required to provide copies of
any supplement to Participants in any jurisdiction which is not the subject of
such supplement.

 

(f)          Non-Plan Equity-Based Awards. Nothing in this Plan is intended to,
or shall, impair or affect the Board’s ability to make non-Plan equity-based
awards.

 

(g)          Compliance with Code Section 409A. It is intended that all Awards
granted hereunder be either exempt from, or issued in compliance with, Code
Section 409A. The Company shall have no liability to a Participant, or any other
party, if an Award that is intended to be exempt from, or compliant with, Code
Section 409A is not so exempt or compliant, or for any action taken by the
Board.

 

(h)          Governing Law. The provisions of the Plan and all Awards made
hereunder shall be governed by and construed in accordance with the General
Corporation Law of the State of Delaware, as to matters within the scope
thereof, and the internal laws of the State of North Carolina (without reference
to conflict of law provisions), as to all other matters.

 

*  *  *  *  *  *  *  *

 

 9 

 

 

INNOVATE BIOPHARMACEUTICALS INC.

 

2015 STOCK INCENTIVE PLAN

 

CALIFORNIA SUPPLEMENT

 

Pursuant to Section 10(e) of the Plan, the Board has adopted this supplement for
purposes of satisfying the requirements of Section 25102(o) of the California
Corporations Code, as amended:

 

Any Awards granted under the Plan to a Participant who is a resident of the
State of California on the date of grant (a “California Participant”) shall be
subject to the following additional limitations, terms and conditions:

 

1.Additional Limitations on Awards.

 

(a)          Generally. The terms of all Awards granted to a California
Participant under Sections 5, 6 or 7 of the Plan shall comply, to the extent
applicable, with Section 260.140.41 or Section 260.140.42 of the California
Regulations.

 

(b)          Maximum Duration of Options. No Options granted to California
Participants shall have a term in excess of 10 years measured from the Option
grant date.

 

(c)          Minimum Exercise Period Following Termination. Unless a California
Participant’s employment is terminated for cause (as defined by applicable law,
the terms of any contract of employment between the Company and such
Participant, or in the instrument evidencing the grant of such Participant’s
Option), in the event of termination of employment of such Participant, such
Participant shall have the right to exercise an Option, to the extent that he or
she was otherwise entitled to exercise such Option on the date employment
terminated, until the earlier of the Option expiration date or: (i) at least six
months from the date of termination, if termination was caused by such
Participant’s death or “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code) and (ii) at least 30 days from the date of
termination, if termination was caused other than by such Participant’s death or
“permanent and total disability” (within the meaning of Section 22(e)(3) of the
Code).

 

2.            Additional Requirement to Provide Information to California
Participants. Unless the Plan or agreement complies with all conditions of Rule
701 of the Securities Act of 1933, as amended (“Rule 701”), the Company shall
provide to each California Participant and to each California Participant who
acquires Common Stock pursuant to the Plan, not less frequently than annually,
copies of annual financial statements (which need not be audited). The Company
shall not be required to provide such statements to key employees whose duties
in connection with the Company assure their access to equivalent information or
when the Plan or agreement complies with all conditions of Rule 701.

 

3.            Additional Limitations on Timing of Awards. No Award granted to a
California Participant shall become exercisable, vested or realizable, as
applicable to such Award, unless the Plan has been approved by the holders of at
least a majority of the Company’s outstanding voting securities by the later of
(i) within 12 months before or after the date the Plan was adopted by the Board
or the agreement entered into; and (ii) prior to or within 12 months of the
granting of any option or issuance of any security under the Plan or agreement
to a California Participant.

 

4.            Additional Restriction Regarding Recapitalizations, Stock Splits,
Etc. For purposes of Section 8 of the Plan, in the event of a stock split,
reverse stock split, stock dividend, recapitalization, combination,
reclassification or other distribution of the Company's securities, the number
of securities allocated to each California Participant must be adjusted
proportionately and without the receipt by the Company of any consideration from
any California Participant.

 

   

 

  

EXHIBIT A

 

Notice of Incentive Stock Option

and

Incentive Stock Option Agreement

 

[Filed as Exhibit 10.12 to the Form 10-K for the year ended December 31, 2017]

 

   

 

 

EXHIBIT B

 

Notice of Nonstatutory Stock Option

and

Nonstatutory Stock Option Agreement

 

[Filed as Exhibit 10.13 to the Form 10-K for the year ended December 31, 2017]

 

   

 

 

EXHIBIT C

 

Summary of Restricted Stock Purchase and Restricted Stock Purchase Agreement

 

[Filed as Exhibit 10.14 to the Form 10-K for the year ended December 31, 2017]

 

   

 

 

FIRST AMENDMENT TO THE

INNOVATE BIOPHARMACEUTICALS INC.

2015 STOCK INCENTIVE PLAN

 

February 2, 2016

 

THIS FIRST AMENDMENT to the Innovate Biopharmaceuticals Inc. 2015 Stock
Incentive Plan (the “Plan”) is effective as of the date set forth above.

 

WHEREAS, the Board of Directors (the “Board”) of Innovate Biopharmaceuticals
Inc., a Delaware corporation (the “Company”), has adopted and the stockholders
of the Company have approved the Plan; and

 

WHEREAS, the Board and the requisite stockholders of the Company have approved
this amendment of the Plan in order to increase the number of shares of Common
Stock authorized for issuance under the Plan by 1,400,000 shares, from 3,600,000
shares to 5,000,000 shares.

 

NOW, THEREFORE, the Plan shall be amended as follows:

 

1.           The first sentence of Paragraph 4(a) of the Plan shall be deleted
in its entirety and the following substituted in lieu thereof:

 

“(a)          Subject to adjustment under Section 8, Awards may be made under
the Plan for up to 5,000,000 shares of the common stock of the Company (the
“Common Stock”).”

 

2.           Except as amended herein, the terms and provisions of the Plan
shall remain unchanged and in full force and effect.

 

[Remainder of Page Intentionally Left Blank]

 

   

 

 

IN WITNESS WHEREOF, the undersigned has executed this First Amendment to the
Innovate Biopharmaceuticals Inc. 2015 Stock Incentive Plan as of the date set
forth above.

 

  INNOVATE BIOPHARMACEUTICALS INC.         By:   /s/ Jay P. Madan     Jay P.
Madan, President  

 

   

 

 

SECOND AMENDMENT TO THE

INNOVATE BIOPHARMACEUTICALS INC.

2015 STOCK INCENTIVE PLAN

 

February 22, 2017

 

THIS SECOND AMENDMENT to the Innovate Biopharmaceuticals Inc. 2015 Stock
Incentive Plan (the “Plan”) is effective as of the date set forth above.

 

WHEREAS, the Board of Directors (the “Board”) of Innovate Biopharmaceuticals
Inc., a Delaware corporation (the “Company”), has adopted and the stockholders
of the Company have approved the Plan; and

 

WHEREAS, the Board and the requisite stockholders of the Company have approved
this amendment of the Plan in order to (i) increase the number of shares of
Common Stock authorized for issuance under the Plan by 5,000,000 shares, from
15,000,000 shares to 20,000,000 shares, (ii) allow the Company to make awards to
entities under the Plan and (iii) clarify that a reverse merger transaction does
not constitute a “Change in Control” for purposes of the Plan.

 

NOW, THEREFORE, the Plan shall be amended as follows:

 

1.           The first sentence of Paragraph 4(a) of the Plan shall be deleted
in its entirety and the following substituted in lieu thereof:

 

“(a)          Subject to adjustment under Section 8, Awards may be made under
the Plan for up to 20,000,000 shares of the common stock of the Company (the
“Common Stock”).”

 

2.           The first sentence of Paragraph 2 of the Plan shall be deleted in
its entirety and the following substituted in lieu thereof:

 

“All of the Company’s employees, officers, directors, and consultants and
advisors (each a “Service Provider”) are eligible to receive options, restricted
stock, restricted stock units and other stock-based awards (each, an “Award”)
under the Plan.”

 

3.           The following sentence shall be added to the end of Paragraph
8(b)(1) of the Plan:

 

“For purposes of clarity, a reverse merger transaction in which the Company
merges into another entity and the stockholders of the Company immediately prior
to such merger will beneficially own, immediately after the merger, shares
entitling such stockholders to a majority of all votes to which all stockholders
of the surviving corporation would be entitled in the election of directors does
not constitute a Change in Control.         

 

4.           Except as amended herein, the terms and provisions of the Plan
shall remain unchanged and in full force and effect.

 

[Remainder of Page Intentionally Left Blank]

 

   

 

 

IN WITNESS WHEREOF, the undersigned has executed this Second Amendment to the
Innovate Biopharmaceuticals Inc. 2015 Stock Incentive Plan as of the date set
forth above.

 

  INNOVATE BIOPHARMACEUTICALS INC.         By: /s/ Jay P. Madan     Jay P.
Madan, President  

 

   

 